Citation Nr: 0115373	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1994 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
veteran's left knee disability and assigned a 10 percent 
disability evaluation, effective October 15, 1998.

This case was before the Board in October 2000 and was 
remanded for the purpose of affording the veteran a hearing 
before a local hearing officer.  However, the veteran did not 
appear for his scheduled hearing.


FINDING OF FACT

A left knee disability is primarily manifested by pain on 
use; it is not productive of instability, subluxation, or any 
significant limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a left knee disability.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's left knee disability has been rated as 10 
percent disabling, effective from October 15, 1998.  The RO 
has assigned this rating by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, slight 
impairment of a knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment, with recurrent 
subluxation or lateral instability.  

The Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  38 C.F.R. § 4.71a, Diagnostic Code 5260 provides 
that limitation of flexion of a leg to 45 degrees warrants a 
10 percent evaluation, and limitation of flexion of a leg to 
30 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 provides that limitation of 
extension of a leg to 10 degrees warrants a 10 percent 
evaluation, and limitation of extension of a leg to 
15 degrees warrants a 20 percent evaluation.

Under Diagnostic Code 5258, evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants the assignment of a 20 
percent disability rating.  Under Diagnostic Code 5259, the 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Service medical records indicate that the veteran was treated 
for complaints related to left knee patellofemoral pain 
syndrome.

An October 1997 MRI of the left knee revealed a small 
effusion with small posterior prolapse gastrocnemius 
semimembranosus bursa and a very small oblique tear of the 
anterior horn lateral meniscus.  Cruciate and collateral 
ligaments were normal.

At a November 1998 VA joints examination, the veteran 
complained of pain, weakness, stiffness, instability, 
fatigability, and lack of endurance in his left knee.  He 
stated that he had flare-ups every week that would last two 
to three days.  The veteran noted that during a flare-up he 
had no decreased range of motion but did have decreased 
functional range of motion due to the pain.  The veteran 
remarked that he would sometimes go on limited duty at work 
due to left knee pain.  Physical examination revealed that 
the veteran had full range of motion (active and passive) of 
his left knee; there was painful motion upon rotation of the 
left knee.  The veteran had a positive patellofemoral sign.  
It was again noted that during a flare-up the veteran had 
decreased use of the left knee but did not have decreased 
range of motion.  The veteran's gait was normal but he did 
have increased wear on the right shoe.  The diagnosis was 
left meniscal damage, both medial and lateral; patellofemoral 
syndrome was also noted.

February 1999 X-rays of the left knee revealed no bony 
abnormality.

VA treatment records dated from February 1999 to July 1999 
reflect ongoing treatment for the veteran's left knee 
condition.  A March 1999 record noted that the veteran 
complained of some popping.  He had left knee range of motion 
from 0 to 150 degrees; the patella facets were mildly tender 
and there was no effusion.  A July 1999 record noted that the 
left knee had a 1+ effusion and a positive patella grind.  
There was positive pain with palpation of the medial patella 
facet.  The left quadriceps was approximately 20-30 percent 
weaker than the right.  The examiner stated that there was no 
evidence of a fracture, instability, or of degenerative 
changes.

As the veteran's left knee has not been shown objectively to 
be unstable, and there is no medical evidence of subluxation, 
the Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5257.  In addition, he does 
not have limitation of motion of the left knee which would 
warrant a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  

The Board finds that a 10 percent rating, but no more, is 
warranted for painful motion of the left knee and pain upon 
prolonged use, under 38 C.F.R. § 4.40, and that is the only 
basis on which an evaluation of 10 percent is warranted.  The 
current 10 percent evaluation adequately and appropriately 
compensates the veteran for the functional loss of the left 
knee, which is attributable to pain on prolonged use.  See 
38 C.F.R. §§ 4.40, 4.45, DeLuca.  There is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function or additional limitation of 
motion to a degree that would support a rating in excess of 
10 percent under the applicable rating criteria.  For 
example, the medical evidence does not suggest that pain or 
other symptomatology results in further limitation of motion 
of the knee that approaches limitation of flexion of the left 
leg to less than 45 degrees or limitation of extension of the 
left leg to more than 10 degrees.  The Board, therefore, 
concludes that an evaluation in excess of 10 percent for the 
veteran's left knee disability under 38 C.F.R. §§ 4.40, 4.45 
is not warranted.

The Board further notes that evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the left knee has not been demonstrated so as 
to warrant the assignment of a 20 percent disability rating 
under Diagnostic Code 5258.

The Board finds that the preponderance of the evidence shows 
that impairment from the service-connected left knee 
disability warrants a 10 percent rating throughout the entire 
time of the veteran's claim and staged ratings are not 
appropriate.  Fenderson.

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991). 

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's left knee 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral syndrome, left knee, is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

